DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on June 01, 2020, claims 1-20 are now pending for examination in the application.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10671595.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of Patent No. 10671595 contain every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application.

The difference between the inventions as recited in claim 1 of ‘595 patent and ‘069 application is that claim 1 of ‘595  patent recites changing the first value according to the first change request while claim 1 of ‘069 application does not.  


Application 16/889,069
USP 10671595
1. A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, causes the one or more processors to perform operations comprising: 


maintaining, by a computer system, a first data structure comprising a plurality of records, the plurality of records being organized in a first hierarchy of parent-child relationships in the first data structure; 

maintaining, by the computer system, a second data structure comprising the plurality of records, the plurality of records being organized in a second hierarchy of parent-child relationships in the second data structure; 

receiving, by the computer system, a change request for a value stored in a first record in the plurality of records, the change request being received from a parent record in the second data structure of the first record; and 

sending, by the computer system, a notification to a parent record of the first record in the first data structure that the parent record in the second data structure is attempting to change the first record, wherein the notification is sent to the parent record in the first data structure before the change request is allowed to change the value stored in the first record.
15. A non-transitory computer-readable medium comprising a sequence of instructions which, when executed by one or more processors, causes the one or more processors to perform operations comprising: 

maintaining a first data structure comprising a plurality of records, the plurality of records being organized in a first hierarchy of parent-child relationships in the first data structure; 

maintaining a second data structure comprising the plurality of records, the plurality of records being organized in a second hierarchy of parent-child relationships in the second data structure; 

receiving a first change request for a value stored in a first record in the plurality of records, the first change request being received from a parent record in the first data structure of the first record; 

changing the first value according to the first change request; 

receiving a second change request for the value stored in the first record, the second change request being received from a parent record in the second data structure of the first record; and 

sending a notification to the parent record in the first data structure that the parent record in the second data structure is attempting to change the first record, wherein the notification is sent to the parent record in the first data structure before the second change request is allowed to change the value stored in the first record.
19. A system comprising: 

one or more processors; and 

one or more memories comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 

maintaining, by a computer system, a first data structure comprising a plurality of records, the plurality of records being organized in a first hierarchy of parent-child relationships in the first data structure; 

maintaining, by the computer system, a second data structure comprising the plurality of records, the plurality of records being organized in a second hierarchy of parent-child relationships in the second data structure; 

receiving, by the computer system, a change request for the value stored in a first record in the plurality of records, the change request being received from a parent record in the second data structure of the first record; and 
sending, by the computer system, a notification to a parent record of the first record in the first data structure that the parent record in the second data structure is attempting to change the first record, wherein the notification is sent to the parent record in the first data structure before the change request is allowed to change the value stored in the first record.
18. A system comprising: 

one or more processors; and 

a memory communicatively coupled with and readable by the one or more processors and comprising a sequence of instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 

maintaining a first data structure comprising a plurality of records, the plurality of records being organized in a first hierarchy of parent-child relationships in the first data structure; 

maintaining a second data structure comprising the plurality of records, the plurality of records being organized in a second hierarchy of parent-child relationships in the second data structure; receiving a first change request for a value stored in a first record in the plurality of records, the first change request being received from a parent record in the first data structure of the first record; changing the first value according to the first change request; receiving a second change request for the value stored in the first record, the second change request being received from a parent record in the second data structure of the first record; and sending a notification to the parent record in the first data structure that the parent record in the second data structure is attempting to change the first record, wherein the notification is sent to the parent record in the first data structure before the second change request is allowed to change the value stored in the first record.



20. A method of representing records in a plurality of hierarchical data structures, the method comprising: 
maintaining, by a computer system, a first data structure comprising a plurality of records, the plurality of records being organized in a first hierarchy of parent-child relationships in the first data structure; 
maintaining, by the computer system, a second data structure comprising the plurality of records, the plurality of records being organized in a second hierarchy of parent-child relationships in the second data structure; 
receiving, by the computer system, a change request for the value stored in a first record in the plurality of records, the change request being received from a parent record in the second data structure of the first record; and 
sending, by the computer system, a notification to a parent record of the first record in the first data structure that the parent record in the second data structure is attempting to change the first record, wherein the notification is sent to the parent record in the first data structure before the change request is allowed to change the value stored in the first record.

1. A method of representing records in a plurality of hierarchical data structures, the method comprising: 

maintaining, by a computer system, a first data structure comprising a plurality of records, the plurality of records being organized in a first hierarchy of parent-child relationships in the first data structure; 

maintaining, by the computer system, a second data structure comprising the plurality of records, the plurality of records being organized in a second hierarchy of parent-child relationships in the second data structure; 

receiving, by the computer system, a first change request for a value stored in a first record in the plurality of records, the first change request being received from a parent record in the first data structure of the first record; 

changing, by the computer system, the first value according to the first change request; 

receiving, by the computer system, a second change request for the value stored in the first record, the second change request being received from a parent record in the second data structure of the first record; and sending, by the computer system, a notification to the parent record in the first data structure that the parent record in the second data structure is attempting to change the first record, wherein the notification is sent to the parent record in the first data structure before the second change request is allowed to change the value stored in the first record.





Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 10-11, 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoang et al. (US Pub. No. 20070156767) in view of Rozenman et al. (US Patent No. 7447709).
With respect to claim 1, Hoang et al. teaches a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, causes the one or more processors to perform operations comprising: 
maintaining, by a computer system, a first data structure comprising a plurality of records, the plurality of records being organized in a first hierarchy of parent-child relationships in the first data structure (The first hierarchical data structure 205 expresses one relationship 225 between the entity 215 and an entity 220 along a first relationship dimension, while the second hierarchical data structure 210 expresses two relationships 230 and 235 between the entity 215 and two entities 240 and 245. Through the cross-hierarchy navigation 250, a user or an application that uses the system can identify an indirect relationship between the entities 220 and the entities 240 and 245, See Paragraph 53 and an enterprise uses this system to maintain records regarding relationships amongst various entities (e.g., customers, vendors, products, employees, etc.) associated with the entity. As shown in this figure, the system 300 includes a master reference manager 340, an activity manager 355, and a hierarchy manager 360 that run on one or more servers 390. The system further includes one or more applications 310, and one or more data storages 380, See Paragraph 54); 
maintaining, by the computer system, a second data structure comprising the plurality of records, the plurality of records being organized in a second hierarchy of parent-child relationships in the second data structure (The first hierarchical data structure 205 expresses one relationship 225 between the entity 215 and an entity 220 along a first relationship dimension, while the second hierarchical data structure 210 expresses two relationships 230 and 235 between the entity 215 and two entities 240 and 245. Through the cross-hierarchy navigation 250, a user or an application that uses the system can identify an indirect relationship between the entities 220 and the entities 240 and 245, See Paragraph 53 and An enterprise uses this system to maintain records regarding relationships amongst various entities (e.g., customers, vendors, products, employees, etc.) associated with the entity. As shown in this figure, the system 300 includes a master reference manager 340, an activity manager 355, and a hierarchy manager 360 that run on one or more servers 390. The system further includes one or more applications 310, and one or more data storages 380, See Paragraph 54).  Hoang et al. does not disclose a notification to the parent.
	However, Rozenman et al. teaches receiving, by the computer system, a change request for a value stored in a first record in the plurality of records, the change request being received from a parent record in the second data structure of the first record (the hierarchy manager uses match/merge operations instead of or in conjunction with the update operation, in order to the try to consolidate duplicate relationship data sets. In some embodiments, the hierarchy manager performs match/merge operations based on a set of merge rules that can be modified at any time. The set of merge rules specify when two relationship data sets relate to the relationship even though they are stored in data storage as two different relationship data sets. To perform update and merge operations, the hierarchy manager of some embodiments stores relationship metadata for each particular consolidate relationship data set that expresses a particular relationship between a particular set of entities. Two examples of relationship metadata are history and lineage. In some embodiments, the history of a particular relationship data set that represents a particular relationship includes all the factors that could affect each attribute of the particular relationship data set at any time. For instance, in some embodiments, the history for a particular relationship data set includes every particular value ever received for each particular attribute of the particular relationship data set, and the source of the particular value, irrespective of whether the hierarchy manager ever assigned the particular value to the particular attribute in the particular relationship data set, See Paragraphs 42-44); and 
sending, by the computer system, a notification to a parent record of the first record in the first data structure that the parent record in the second data structure is attempting to change the first record, wherein the notification is sent to the parent record in the first data structure before the change request is allowed to change the value stored in the first record (In step 410, object manager 140 initiates execution of a stored procedure 150 (e.g., set of database instructions) to modify contents of a relational database 180 associated with a specified managed object. As mentioned, stored procedure 150 is generated during a design phase prior to run-time. Execution of the stored procedure 150 at run-time via database manager 145 prompts the generation of a respective log by logger 160 to track corresponding changes to contents of the relational database 180 associated with the specified managed object being modified as well as related managed objects being modified.  (73)    In step 420, object manager 140 stores an identifier associated with the respective log in a location such as result set object 122. (74)    In step 430, object manager 140 provides notification of the identifier in result set object 122 to a synchronizer 138 that utilizes the identifier to: i) access the log, ii) identify the corresponding changes to database 180 associated with the command, and iii) notify at least one process 110 that utilizes the specified managed object regarding the changes to the contents of the relational database 180 associated with the managed object, See Columns 16 Lines 22-36).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Hoang et al. (relationship data management) with Rozenman et al. (synchronizing content).  This would have improved hierarchal record management.  See Rozenman et al. Lines 47-65.  


The Hoang et al. reference as modified by Rozenman et al. teaches all the limitations of claim 1.  With respect to claim 2, Rozenman et al. teaches the non-transitory computer-readable medium of claim 1, wherein the operations further comprise: 

receiving, by the computer system, a second change request for the value stored in the first record, the second change request being received from the parent record of the first record in the first data structure (In a Master Data Management (MDM) Framework, all the master data is accessed only by MDM sanctioned data processes, also called "workflows". These workflows are central to the concept of having master data, as they become the only means by which the underlying core data can be modified. Essentially, all inbound data passes through one or more workflows that can perform the following actions on the inbound data: Perform data quality checks; Perform data validation; Perform data transformations (An object hierarchy in object cache 121 can include different types of relationships characterized based on use of different references (e.g., pointers) with respect to each other. For example, managed objects 205 in object cache 121 can be associated with each other via one-to-one relationships, one-to-multiple relationships, and multiple-to-multiple relationships. As will be discussed later in this specification, data structure 130 in database 180 includes similar references for purposes of storing respective object data.     One-to-one relationships correspond to relationships in which a " child" managed object belongs to only one corresponding parent managed object in a respective hierarchy. An example of a one-to-one relationship is managed object 205-7 because managed object 205-7 belongs solely to managed object 205-2 and no other managed objects at a next higher level.  One-to-multiple relationships correspond to relationships in which a " child" managed object belongs to multiple corresponding " parent" managed objects. An example of a one-to-multiple relationship is managed object 205-8 because managed object 205-8 belongs to both managed object 205-2 and managed object 205-3.  (50)    Multiple-to-multiple relationships correspond to relationships in which a group of " child" managed objects belongs to multiple different corresponding " parent" managed objects. An example of a multiple-to-multiple relationship is set of managed objects including managed object 205-9 and managed object 205-10. This set of managed objects belongs to both managed object 205-7 and managed object 205-8.   Note again that data structure 130 of relational database 180 stores information associated with managed objects 205 using the same types of relationships as discussed for objects in hierarchy 107 of object cache 121. In other words, the object hierarchy 107 can be defined based on one-to-one, one-to-many, and many-to-many types of relationships.  One purpose of identifying or learning the different types of relationships associated with managed objects in a respective managed object hierarchy is to be able to properly modify contents of database 180 after initiation of a delete command (e.g., stored procedure 150) with respect to an object in a respective hierarchy. For example, certain entries (e.g., object data, pointers, etc.) in data structure 130 must be preserved so that data structure 130 continues to maintain integrity associated with those managed objects not being deleted, while other entries in database 180 must be deleted for the managed object being deleted. Thus, portions of the object hierarchy 107 not affected by a delete command will be preserved while those affected by the delete command will be removed after applying the delete object command.  As an example, assume that a user (e.g., a process 110) were to initiate deletion of managed object 205-1. In this case, object data as well as references to object data associated with managed object 205-1, managed object 205-4 and managed object 205-5 will be deleted, etc. Additionally, a relationship reference (e.g., one or more pointers) between managed object 205-6 and managed object 205-1 will be deleted. However, object data for managed object 205-6 as well as a relationship reference between managed object 205-2 and managed object 205-6 must be preserved so as to maintain the integrity of managed object 205-2 and corresponding information in database 180 not being deleted. In other words, managed object 205-6 must not be deleted because managed object 205-6 is a " child" associated with managed object 205-2.     When modifying an object having an associated many-to-many type of relationship, procedure generator 140 generates stored procedure 150 such that relational database 180 continues to maintain integrity associated with portions of the content that must continued to be maintained because such contents are associated with other objects not being deleted. In other words, stored procedure 150 when initiated modifies entries in tables of relational database 180 for one-to-many relationships and many-to-many relationships so that relational database 180 no longer maintains references to information for the object being deleted but continues to maintain the information for other objects not being deleted, See Columns 12 Lines 38-67 and Column 13 Lines 1-20); 
changing, by the computer system, the first value according to the second change request (Based on receiving notification from command processor framework 136 that changes have been committed to database 180 for the request issued by process 110-1 in the above example, the synchronizer 138 modifies the set of managed objects in object cache 121 according to the recorded changes in the relational database 180 via use of the result set object 122 and changes identified in the respective log generated by logger 160. Thus, in one embodiment, synchronizer 138 utilizes the handle (or handles as the case may be) in result set object 122 to access records in logger 160 to identify changes to database 180 occurring with respect to a specified object. Based on records in the respective log in logger 160, synchronizer 138 initiates updates to object cache 121 depending on the changes as identified by logger 160. For example, synchronizer 138 deletes a respective managed object in object hierarchy 107 of object cache 121 if the records in the respective log indicate that entries for storing object data in the database 180 associated with a given object have been deleted. Additionally, synchronizer 138 updates the objects in the object hierarchy 107 if content (e.g., object data) in database 180 has changed for objects not being deleted, See Column 11 Lines 20-40).

	The Hoang et al. reference as modified by Rozenman et al. teaches all the limitations of claim 1.  With respect to claim 3, Rozenman et al. teaches the non-transitory computer-readable medium of claim 1, wherein the operations further comprise: 
receiving an approval from the parent record in the first data structure for the change request (In a Master Data Management (MDM) Framework, all the master data is accessed only by MDM sanctioned data processes, also called "workflows". These workflows are central to the concept of having master data, as they become the only means by which the underlying core data can be modified. Essentially, all inbound data passes through one or more workflows that can perform the following actions on the inbound data: Perform data quality checks; Perform data validation; Perform data transformations (An object hierarchy in object cache 121 can include different types of relationships characterized based on use of different references (e.g., pointers) with respect to each other. For example, managed objects 205 in object cache 121 can be associated with each other via one-to-one relationships, one-to-multiple relationships, and multiple-to-multiple relationships. As will be discussed later in this specification, data structure 130 in database 180 includes similar references for purposes of storing respective object data.     One-to-one relationships correspond to relationships in which a " child" managed object belongs to only one corresponding parent managed object in a respective hierarchy. An example of a one-to-one relationship is managed object 205-7 because managed object 205-7 belongs solely to managed object 205-2 and no other managed objects at a next higher level.  One-to-multiple relationships correspond to relationships in which a " child" managed object belongs to multiple corresponding " parent" managed objects. An example of a one-to-multiple relationship is managed object 205-8 because managed object 205-8 belongs to both managed object 205-2 and managed object 205-3.  (50)    Multiple-to-multiple relationships correspond to relationships in which a group of " child" managed objects belongs to multiple different corresponding " parent" managed objects. An example of a multiple-to-multiple relationship is set of managed objects including managed object 205-9 and managed object 205-10. This set of managed objects belongs to both managed object 205-7 and managed object 205-8.   Note again that data structure 130 of relational database 180 stores information associated with managed objects 205 using the same types of relationships as discussed for objects in hierarchy 107 of object cache 121. In other words, the object hierarchy 107 can be defined based on one-to-one, one-to-many, and many-to-many types of relationships.  One purpose of identifying or learning the different types of relationships associated with managed objects in a respective managed object hierarchy is to be able to properly modify contents of database 180 after initiation of a delete command (e.g., stored procedure 150) with respect to an object in a respective hierarchy. For example, certain entries (e.g., object data, pointers, etc.) in data structure 130 must be preserved so that data structure 130 continues to maintain integrity associated with those managed objects not being deleted, while other entries in database 180 must be deleted for the managed object being deleted. Thus, portions of the object hierarchy 107 not affected by a delete command will be preserved while those affected by the delete command will be removed after applying the delete object command.  As an example, assume that a user (e.g., a process 110) were to initiate deletion of managed object 205-1. In this case, object data as well as references to object data associated with managed object 205-1, managed object 205-4 and managed object 205-5 will be deleted, etc. Additionally, a relationship reference (e.g., one or more pointers) between managed object 205-6 and managed object 205-1 will be deleted. However, object data for managed object 205-6 as well as a relationship reference between managed object 205-2 and managed object 205-6 must be preserved so as to maintain the integrity of managed object 205-2 and corresponding information in database 180 not being deleted. In other words, managed object 205-6 must not be deleted because managed object 205-6 is a " child" associated with managed object 205-2.     When modifying an object having an associated many-to-many type of relationship, procedure generator 140 generates stored procedure 150 such that relational database 180 continues to maintain integrity associated with portions of the content that must continued to be maintained because such contents are associated with other objects not being deleted. In other words, stored procedure 150 when initiated modifies entries in tables of relational database 180 for one-to-many relationships and many-to-many relationships so that relational database 180 no longer maintains references to information for the object being deleted but continues to maintain the information for other objects not being deleted, See Columns 12 Lines 38-67 and Column 13 Lines 1-20); and 
changing the value according to the change request (Based on receiving notification from command processor framework 136 that changes have been committed to database 180 for the request issued by process 110-1 in the above example, the synchronizer 138 modifies the set of managed objects in object cache 121 according to the recorded changes in the relational database 180 via use of the result set object 122 and changes identified in the respective log generated by logger 160. Thus, in one embodiment, synchronizer 138 utilizes the handle (or handles as the case may be) in result set object 122 to access records in logger 160 to identify changes to database 180 occurring with respect to a specified object. Based on records in the respective log in logger 160, synchronizer 138 initiates updates to object cache 121 depending on the changes as identified by logger 160. For example, synchronizer 138 deletes a respective managed object in object hierarchy 107 of object cache 121 if the records in the respective log indicate that entries for storing object data in the database 180 associated with a given object have been deleted. Additionally, synchronizer 138 updates the objects in the object hierarchy 107 if content (e.g., object data) in database 180 has changed for objects not being deleted, See Column 11 Lines 20-40).


	The Hoang et al. reference as modified by Rozenman et al. teaches all the limitations of claim 1.  With respect to claim 5, Hoang et al. teaches the non-transitory computer-readable medium of claim 1, wherein the operations further comprise: receiving a selection of an existing hierarchy of records (data storages 380 might store multiple relationship data records for a particular entity. This redundant data may cause problems for an enterprise that uses the data. For instance, the redundant data may contain inconsistencies or overlaps that need to be resolved to ensure the reliability of the data. Therefore, the system 300 in some embodiments stores a "best version" of the relationship data record for at least some of the entities. Specifically, the hierarchy manager 360 of some embodiments stores and maintains these best versions in the master reference store 350. For instance, the hierarchy manager 360 updates the relationship data records in the master reference store 350 to reflect any changes to the relationship data records in the data storages 380, See Paragraph 59); and generating the first data structure automatically based on the existing hierarchy of records (data storages 380 might store multiple relationship data records for a particular entity. This redundant data may cause problems for an enterprise that uses the data. For instance, the redundant data may contain inconsistencies or overlaps that need to be resolved to ensure the reliability of the data. Therefore, the system 300 in some embodiments stores a "best version" of the relationship data record for at least some of the entities. Specifically, the hierarchy manager 360 of some embodiments stores and maintains these best versions in the master reference store 350. For instance, the hierarchy manager 360 updates the relationship data records in the master reference store 350 to reflect any changes to the relationship data records in the data storages 380, See Paragraph 59).

	The Hoang et al. reference as modified by Rozenman et al. teaches all the limitations of claim 1.  With respect to claim 6, Hoang et al. teaches the non-transitory computer-readable medium of claim 1, wherein the operations further comprise: 
receiving a request to change a position of the first record in the first data structure (For some embodiments of the invention, FIG. 4 illustrates the data structure of a relationship object 415 between two reference objects 405 and 410 of two entities. As shown in this figure, the relationship object 415 stores various attributes of the relationship that it represents. In some embodiments, the various attributes include direction of relationship, start date, end date, trust score, role, or other attributes.   Direction of the relationship represents which entity is pointing to the other, for example, if the entities are in a parent-child relationship then the direction is from child to parent in some embodiments. Peer objects are those who have the same parent. Therefore, if two child entities point to the same parent entity, it means that they have a sibling relationship, which may not be explicitly marked in some embodiments, See Paragraph 60-61); and 
automatically reassigning any child records of the first record to the parent record of the first record in the first data structure (For some embodiments of the invention, FIG. 4 illustrates the data structure of a relationship object 415 between two reference objects 405 and 410 of two entities. As shown in this figure, the relationship object 415 stores various attributes of the relationship that it represents. In some embodiments, the various attributes include direction of relationship, start date, end date, trust score, role, or other attributes.   Direction of the relationship represents which entity is pointing to the other, for example, if the entities are in a parent-child relationship then the direction is from child to parent in some embodiments. Peer objects are those who have the same parent. Therefore, if two child entities point to the same parent entity, it means that they have a sibling relationship, which may not be explicitly marked in some embodiments, See Paragraph 60-61).
	The Hoang et al. reference as modified by Rozenman et al. teaches all the limitations of claim 1.  With respect to claim 7, Hoang et al. teaches the non-transitory computer-readable medium of claim 1, wherein the operations further comprise: 
receiving a request to change a position of the first record in the first data structure (For some embodiments of the invention, FIG. 4 illustrates the data structure of a relationship object 415 between two reference objects 405 and 410 of two entities. As shown in this figure, the relationship object 415 stores various attributes of the relationship that it represents. In some embodiments, the various attributes include direction of relationship, start date, end date, trust score, role, or other attributes.   Direction of the relationship represents which entity is pointing to the other, for example, if the entities are in a parent-child relationship then the direction is from child to parent in some embodiments. Peer objects are those who have the same parent. Therefore, if two child entities point to the same parent entity, it means that they have a sibling relationship, which may not be explicitly marked in some embodiments, See Paragraph 60-61); and 
maintaining a parent-child relationship between the first record and any child records of the first record in the first data structure (For some embodiments of the invention, FIG. 4 illustrates the data structure of a relationship object 415 between two reference objects 405 and 410 of two entities. As shown in this figure, the relationship object 415 stores various attributes of the relationship that it represents. In some embodiments, the various attributes include direction of relationship, start date, end date, trust score, role, or other attributes.   Direction of the relationship represents which entity is pointing to the other, for example, if the entities are in a parent-child relationship then the direction is from child to parent in some embodiments. Peer objects are those who have the same parent. Therefore, if two child entities point to the same parent entity, it means that they have a sibling relationship, which may not be explicitly marked in some embodiments, See Paragraph 60-61).
	The Hoang et al. reference as modified by Rozenman et al. teaches all the limitations of claim 1.  With respect to claim 8, Hoang et al. teaches the non-transitory computer-readable medium of claim 1, wherein the operations further comprise: 
maintaining a third data structure comprising the plurality of records, the plurality of records being organized in one-to-many relationships in the third data structure (For some embodiments of the invention, FIG. 4 illustrates the data structure of a relationship object 415 between two reference objects 405 and 410 of two entities. As shown in this figure, the relationship object 415 stores various attributes of the relationship that it represents. In some embodiments, the various attributes include direction of relationship, start date, end date, trust score, role, or other attributes.   Direction of the relationship represents which entity is pointing to the other, for example, if the entities are in a parent-child relationship then the direction is from child to parent in some embodiments. Peer objects are those who have the same parent. Therefore, if two child entities point to the same parent entity, it means that they have a sibling relationship, which may not be explicitly marked in some embodiments, See Paragraph 60-61).
	The Hoang et al. reference as modified by Rozenman et al. teaches all the limitations of claim 1.  With respect to claim 11, Hoang et al. teaches the non-transitory computer-readable medium of claim 1, wherein the first data structure represents a primary manager hierarchy (The first hierarchical data structure 205 expresses one relationship 225 between the entity 215 and an entity 220 along a first relationship dimension, while the second hierarchical data structure 210 expresses two relationships 230 and 235 between the entity 215 and two entities 240 and 245. Through the cross-hierarchy navigation 250, a user or an application that uses the system can identify an indirect relationship between the entities 220 and the entities 240 and 245, See Paragraph 53 and an enterprise uses this system to maintain records regarding relationships amongst various entities (e.g., customers, vendors, products, employees, etc.) associated with the entity. As shown in this figure, the system 300 includes a master reference manager 340, an activity manager 355, and a hierarchy manager 360 that run on one or more servers 390. The system further includes one or more applications 310, and one or more data storages 380, See Paragraph 54).
	The Hoang et al. reference as modified by Rozenman et al. teaches all the limitations of claim 1.  With respect to claim 12, Hoang et al. teaches the non-transitory computer-readable medium of claim 1, wherein the second data structure represents a secondary manager hierarchy (The first hierarchical data structure 205 expresses one relationship 225 between the entity 215 and an entity 220 along a first relationship dimension, while the second hierarchical data structure 210 expresses two relationships 230 and 235 between the entity 215 and two entities 240 and 245. Through the cross-hierarchy navigation 250, a user or an application that uses the system can identify an indirect relationship between the entities 220 and the entities 240 and 245, See Paragraph 53 and an enterprise uses this system to maintain records regarding relationships amongst various entities (e.g., customers, vendors, products, employees, etc.) associated with the entity. As shown in this figure, the system 300 includes a master reference manager 340, an activity manager 355, and a hierarchy manager 360 that run on one or more servers 390. The system further includes one or more applications 310, and one or more data storages 380, See Paragraph 54).
	The Hoang et al. reference as modified by Rozenman et al. teaches all the limitations of claim 1.  With respect to claim 16, Hoang et al. teaches the non-transitory computer-readable medium of claim 1, wherein the parent record in the second data structure is assigned as a child of the first record in the first data structure (Paragraph 54 discloses (The first hierarchical data structure 205 expresses one relationship 225 between the entity 215 and an entity 220 along a first relationship dimension, while the second hierarchical data structure 210 expresses two relationships 230 and 235 between the entity 215 and two entities 240 and 245. Through the cross-hierarchy navigation 250, a user or an application that uses the system can identify an indirect relationship between the entities 220 and the entities 240 and 245, See Paragraph 53 and An enterprise uses this system to maintain records regarding relationships amongst various entities (e.g., customers, vendors, products, employees, etc.) associated with the entity. As shown in this figure, the system 300 includes a master reference manager 340, an activity manager 355, and a hierarchy manager 360 that run on one or more servers 390. The system further includes one or more applications 310, and one or more data storages 380, See Paragraph 54)).
	The Hoang et al. reference as modified by Rozenman et al. teaches all the limitations of claim 1.  With respect to claim 17, Hoang et al. teaches the non-transitory computer-readable medium of claim 1, wherein the change request for the value stored in a first record is propagated as changes into values stored in child records in the second data structure (Paragraph 54 discloses (The first hierarchical data structure 205 expresses one relationship 225 between the entity 215 and an entity 220 along a first relationship dimension, while the second hierarchical data structure 210 expresses two relationships 230 and 235 between the entity 215 and two entities 240 and 245. Through the cross-hierarchy navigation 250, a user or an application that uses the system can identify an indirect relationship between the entities 220 and the entities 240 and 245, See Paragraph 53 and An enterprise uses this system to maintain records regarding relationships amongst various entities (e.g., customers, vendors, products, employees, etc.) associated with the entity. As shown in this figure, the system 300 includes a master reference manager 340, an activity manager 355, and a hierarchy manager 360 that run on one or more servers 390. The system further includes one or more applications 310, and one or more data storages 380, See Paragraph 54))..
	The Hoang et al. reference as modified by Rozenman et al. teaches all the limitations of claim 17.  With respect to claim 18, Hoang et al. teaches the non-transitory computer-readable medium of claim 17, wherein the changes propagated into values stored in child records in the second data structure are not propagated into values stored in child records in the first data structure (Paragraph 54 discloses (The first hierarchical data structure 205 expresses one relationship 225 between the entity 215 and an entity 220 along a first relationship dimension, while the second hierarchical data structure 210 expresses two relationships 230 and 235 between the entity 215 and two entities 240 and 245. Through the cross-hierarchy navigation 250, a user or an application that uses the system can identify an indirect relationship between the entities 220 and the entities 240 and 245, See Paragraph 53 and An enterprise uses this system to maintain records regarding relationships amongst various entities (e.g., customers, vendors, products, employees, etc.) associated with the entity. As shown in this figure, the system 300 includes a master reference manager 340, an activity manager 355, and a hierarchy manager 360 that run on one or more servers 390. The system further includes one or more applications 310, and one or more data storages 380, See Paragraph 54)).
	With respect to claim 19, Hoang et al. teaches a system comprising: 
one or more processors (See Paragraph 72 discloses a processor); and 
one or more memories (Paragraph 6 discloses the system includes several data storages) comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
maintaining, by a computer system, a first data structure comprising a plurality of records, the plurality of records being organized in a first hierarchy of parent-child relationships in the first data structure (The first hierarchical data structure 205 expresses one relationship 225 between the entity 215 and an entity 220 along a first relationship dimension, while the second hierarchical data structure 210 expresses two relationships 230 and 235 between the entity 215 and two entities 240 and 245. Through the cross-hierarchy navigation 250, a user or an application that uses the system can identify an indirect relationship between the entities 220 and the entities 240 and 245, See Paragraph 53 and an enterprise uses this system to maintain records regarding relationships amongst various entities (e.g., customers, vendors, products, employees, etc.) associated with the entity. As shown in this figure, the system 300 includes a master reference manager 340, an activity manager 355, and a hierarchy manager 360 that run on one or more servers 390. The system further includes one or more applications 310, and one or more data storages 380, See Paragraph 54); 
maintaining, by the computer system, a second data structure comprising the plurality of records, the plurality of records being organized in a second hierarchy of parent-child relationships in the second data structure (The first hierarchical data structure 205 expresses one relationship 225 between the entity 215 and an entity 220 along a first relationship dimension, while the second hierarchical data structure 210 expresses two relationships 230 and 235 between the entity 215 and two entities 240 and 245. Through the cross-hierarchy navigation 250, a user or an application that uses the system can identify an indirect relationship between the entities 220 and the entities 240 and 245, See Paragraph 53 and An enterprise uses this system to maintain records regarding relationships amongst various entities (e.g., customers, vendors, products, employees, etc.) associated with the entity. As shown in this figure, the system 300 includes a master reference manager 340, an activity manager 355, and a hierarchy manager 360 that run on one or more servers 390. The system further includes one or more applications 310, and one or more data storages 380, See Paragraph 54).  Hoang et al. does not disclose a notification to the parent.
	However, Rozenman et al. teaches receiving, by the computer system, a change request for a value stored in a first record in the plurality of records, the change request being received from a parent record in the second data structure of the first record (the hierarchy manager uses match/merge operations instead of or in conjunction with the update operation, in order to the try to consolidate duplicate relationship data sets. In some embodiments, the hierarchy manager performs match/merge operations based on a set of merge rules that can be modified at any time. The set of merge rules specify when two relationship data sets relate to the relationship even though they are stored in data storage as two different relationship data sets. To perform update and merge operations, the hierarchy manager of some embodiments stores relationship metadata for each particular consolidate relationship data set that expresses a particular relationship between a particular set of entities. Two examples of relationship metadata are history and lineage. In some embodiments, the history of a particular relationship data set that represents a particular relationship includes all the factors that could affect each attribute of the particular relationship data set at any time. For instance, in some embodiments, the history for a particular relationship data set includes every particular value ever received for each particular attribute of the particular relationship data set, and the source of the particular value, irrespective of whether the hierarchy manager ever assigned the particular value to the particular attribute in the particular relationship data set, See Paragraphs 42-44); and 
sending, by the computer system, a notification to a parent record of the first record in the first data structure that the parent record in the second data structure is attempting to change the first record, wherein the notification is sent to the parent record in the first data structure before the change request is allowed to change the value stored in the first record (In step 410, object manager 140 initiates execution of a stored procedure 150 (e.g., set of database instructions) to modify contents of a relational database 180 associated with a specified managed object. As mentioned, stored procedure 150 is generated during a design phase prior to run-time. Execution of the stored procedure 150 at run-time via database manager 145 prompts the generation of a respective log by logger 160 to track corresponding changes to contents of the relational database 180 associated with the specified managed object being modified as well as related managed objects being modified.  (73)    In step 420, object manager 140 stores an identifier associated with the respective log in a location such as result set object 122. (74)    In step 430, object manager 140 provides notification of the identifier in result set object 122 to a synchronizer 138 that utilizes the identifier to: i) access the log, ii) identify the corresponding changes to database 180 associated with the command, and iii) notify at least one process 110 that utilizes the specified managed object regarding the changes to the contents of the relational database 180 associated with the managed object, See Columns 16 Lines 22-36).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Hoang et al. (relationship data management) with Rozenman et al. (synchronizing content).  This would have improved hierarchal record management.  See Rozenman et al. Lines 47-65.  

	With respect to claim 20, Hoang et al. teaches a method of representing records in a plurality of hierarchical data structures, the method comprising: 
maintaining, by a computer system, a first data structure comprising a plurality of records, the plurality of records being organized in a first hierarchy of parent-child relationships in the first data structure (The first hierarchical data structure 205 expresses one relationship 225 between the entity 215 and an entity 220 along a first relationship dimension, while the second hierarchical data structure 210 expresses two relationships 230 and 235 between the entity 215 and two entities 240 and 245. Through the cross-hierarchy navigation 250, a user or an application that uses the system can identify an indirect relationship between the entities 220 and the entities 240 and 245, See Paragraph 53 and an enterprise uses this system to maintain records regarding relationships amongst various entities (e.g., customers, vendors, products, employees, etc.) associated with the entity. As shown in this figure, the system 300 includes a master reference manager 340, an activity manager 355, and a hierarchy manager 360 that run on one or more servers 390. The system further includes one or more applications 310, and one or more data storages 380, See Paragraph 54); 
maintaining, by the computer system, a second data structure comprising the plurality of records, the plurality of records being organized in a second hierarchy of parent-child relationships in the second data structure (The first hierarchical data structure 205 expresses one relationship 225 between the entity 215 and an entity 220 along a first relationship dimension, while the second hierarchical data structure 210 expresses two relationships 230 and 235 between the entity 215 and two entities 240 and 245. Through the cross-hierarchy navigation 250, a user or an application that uses the system can identify an indirect relationship between the entities 220 and the entities 240 and 245, See Paragraph 53 and An enterprise uses this system to maintain records regarding relationships amongst various entities (e.g., customers, vendors, products, employees, etc.) associated with the entity. As shown in this figure, the system 300 includes a master reference manager 340, an activity manager 355, and a hierarchy manager 360 that run on one or more servers 390. The system further includes one or more applications 310, and one or more data storages 380, See Paragraph 54).  Hoang et al. does not disclose a notification to the parent.
	However, Rozenman et al. teaches receiving, by the computer system, a change request for a value stored in a first record in the plurality of records, the change request being received from a parent record in the second data structure of the first record (the hierarchy manager uses match/merge operations instead of or in conjunction with the update operation, in order to the try to consolidate duplicate relationship data sets. In some embodiments, the hierarchy manager performs match/merge operations based on a set of merge rules that can be modified at any time. The set of merge rules specify when two relationship data sets relate to the relationship even though they are stored in data storage as two different relationship data sets. To perform update and merge operations, the hierarchy manager of some embodiments stores relationship metadata for each particular consolidate relationship data set that expresses a particular relationship between a particular set of entities. Two examples of relationship metadata are history and lineage. In some embodiments, the history of a particular relationship data set that represents a particular relationship includes all the factors that could affect each attribute of the particular relationship data set at any time. For instance, in some embodiments, the history for a particular relationship data set includes every particular value ever received for each particular attribute of the particular relationship data set, and the source of the particular value, irrespective of whether the hierarchy manager ever assigned the particular value to the particular attribute in the particular relationship data set, See Paragraphs 42-44); and 
sending, by the computer system, a notification to a parent record of the first record in the first data structure that the parent record in the second data structure is attempting to change the first record, wherein the notification is sent to the parent record in the first data structure before the change request is allowed to change the value stored in the first record (In step 410, object manager 140 initiates execution of a stored procedure 150 (e.g., set of database instructions) to modify contents of a relational database 180 associated with a specified managed object. As mentioned, stored procedure 150 is generated during a design phase prior to run-time. Execution of the stored procedure 150 at run-time via database manager 145 prompts the generation of a respective log by logger 160 to track corresponding changes to contents of the relational database 180 associated with the specified managed object being modified as well as related managed objects being modified.  (73)    In step 420, object manager 140 stores an identifier associated with the respective log in a location such as result set object 122. (74)    In step 430, object manager 140 provides notification of the identifier in result set object 122 to a synchronizer 138 that utilizes the identifier to: i) access the log, ii) identify the corresponding changes to database 180 associated with the command, and iii) notify at least one process 110 that utilizes the specified managed object regarding the changes to the contents of the relational database 180 associated with the managed object, See Columns 16 Lines 22-36).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Hoang et al. (relationship data management) with Rozenman et al. (synchronizing content).  This would have improved hierarchal record management.  See Rozenman et al. Lines 47-65.  

Claims 4, 9-10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoang et al. (US Pub. No. 20070156767) and Rozenman et al. (US Patent No. 7447709) in further view of McKeown et al. (US Pub. No. 20120323811).

The Hoang et al. reference as modified by Rozenman et al. teaches all the limitations of claim 1.  With respect to claim 4, Hoang et al. as modified by Rozenman et al. does not disclose a denial.
However, McKeown et al. teaches the non-transitory computer-readable medium of claim 1, wherein the operations further comprise: 
receiving an denial from the parent record in the first data structure for the change request (each object may be associated with pending events. An object may be configured to have a pending state that is maintained in a pending delegate which is accessible through the object based on an assertion of the pending state within a business application. A pending delegate may be a copy of an object that includes changes to elements of the object that are not yet approved (i.e.: pending changes). In an example, when an employee makes a first pending decision, a pending world is created for that employee, and each object changed as a result of that pending decision maintains those changes in its pending delegate. The pending world is asserted by the application when functioning on behalf of an employee who has pending state at that time. A pending delegate is maintained in parallel with the object so that all non-pending changes are implemented in the object and its pending delegate. If and when a pending change is approved, the approved change is applied to the object through the object change process described in reference to the effective dating framework described here, thus ensuring that all dependencies of the change are made within the object and within the model. The information in the pending delegate that has been approved is no longer pending, so if there are no other pending changes in the pending delegate, the pending delegate may be marked as deleted from that time forward. If there are additional pending changes in the pending delegate, the pending delegate remains alive until all pending changes are either approved or denied, at which point that pending world can be discarded. If the pending change is denied approval, it may be removed from the pending delegate and may be archived for audit purposes and the pending world discarded, See Paragraph 118); and 
maintaining the value according the value prior to the change request(If there are additional pending changes in the pending delegate, the pending delegate remains alive until all pending changes are either approved or denied, at which point that pending world can be discarded. If the pending change is denied approval, it may be removed from the pending delegate and may be archived for audit purposes and the pending world discarded, See Paragraph 118).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Hoang et al. (relationship data management) and Rozenman et al. (synchronizing content) with McKeown et al. (human capital management).  This would have improved hierarchal record management.  See McKeown et al. Lines 4-21.  


The Hoang et al. reference as modified by Rozenman et al. teaches all the limitations of claim 7.  With respect to claim 9, Hoang et al. as modified by Rozenman et al. does not disclose an approval from the one-to-many partner.
However, McKeown et al. teaches the method of claim 7, further comprising: 
sending a notification to a one-to-many partner in the third data structure that the first record was changed by the parent in the second data structure (Even pending compensation or performance rating approval notification/authorization, which may be part of an approval workflow, has to be tracked and modified based on changes detected in the input data so that the impact of these detected changes is properly managed, See Paragraph 241); 
receiving an approval from the one-to-many partner in the third data structure for the second change request (Even pending compensation or performance rating approval notification/authorization, which may be part of an approval workflow, has to be tracked and modified based on changes detected in the input data so that the impact of these detected changes is properly managed, See Paragraph 241). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Hoang et al. (relationship data management) and Rozenman et al. (synchronizing content) with McKeown et al. (human capital management).  This would have improved hierarchal record management.  See McKeown et al. Lines 4-21.  

The Hoang et al. reference as modified by Rozenman et al. teaches all the limitations of claim 8.  With respect to claim 10, Hoang et al. as modified by Rozenman et al. does not disclose the third data structure represents a Human Resources structure for reviewing employee compensation.
However, McKeown et al. teaches the non-transitory computer-readable medium of claim 8, wherein the third data structure represents a Human Resources structure for reviewing employee compensation (An example of how smart synchronization may facilitate a performance driven compensation application of the platform 100 follows. A first manager has decided to give an employee a 3% merit and this decision has already been entered in to the platform 100. Due to business conditions, merit increases are cancelled and this new information is input into the platform 100 through a regular information update process. Through the smart synchronization facilities, the platform will receive the information reflecting the change to the merit increase rules; through a reconciliation process determine that the change has been made; and re-assert the decision actions using the changed merit increase rules to ensure the proper distribution of the impact of the change throughout the system, See Paragraph 243).

	
The Hoang et al. reference as modified by Rozenman et al. teaches all the limitations of claim 1.  With respect to claim 13, Hoang et al. and Rozenman et al. with the teachings of McKeown et al. does not disclose the first record comprises an employee record.
However, McKeown et al. teaches the non-transitory computer-readable medium of claim 1, wherein the first record comprises an employee record (a contact record may store contact data items for an individual included in the organization. The contact data items may include one or more data values identifying a department associated with the individual. For example, an employee who is a database manager may belong to an Internet Technology (IT) department. Thus, a contact record may include a contact data item storing a data value identifying the employee's department as "IT.", See Paragraph 162).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Hoang et al. (relationship data management) and Rozenman et al. (synchronizing content) with McKeown et al. (human capital management).  This would have improved hierarchal record management.  See McKeown et al. Lines 4-21.  

The Hoang et al. reference as modified by Rozenman et al. teaches all the limitations of claim 1.  With respect to claim 14, Hoang et al. and Rozenman et al. with the teachings of McKeown et al. does not disclose the first record comprises an employee record.
However, McKeown et al. teaches the non-transitory computer-readable medium of claim 1, wherein the operations further comprise: 
accessing a rule set that that defines when notifications are sent between the first data structure and the second data structure (Even pending compensation or performance rating approval notification/authorization, which may be part of an approval workflow, has to be tracked and modified based on changes detected in the input data so that the impact of these detected changes is properly managed. The smart synchronization facilities of the platform 100 may automatically process these changes, See Paragraph 241).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Hoang et al. (relationship data management) and Rozenman et al. (synchronizing content) with McKeown et al. (human capital management).  This would have improved hierarchal record management.  See McKeown et al. Lines 4-21.  

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoang et al. (US Pub. No. 20070156767) and Rozenman et al. (US Patent No. 7447709) in further view of Prouty et al. (US Pub. No. 20140280385).

The Hoang et al. reference as modified by Rozenman et al. teaches all the limitations of claim 1.  With respect to claim 14, Hoang et al. and Rozenman et al. with the teachings of McKeown et al. does not disclose change request comprises a request received from the parent record in the second hierarchy to change a value stored in a child record of the parent record in the second hierarchy.
However, McKeown et al. teaches the non-transitory computer-readable medium of claim 1, wherein the change request comprises a request received from the parent record in the second hierarchy to change a value stored in a child record of the parent record in the second hierarchy (it is important to note that a single instance can be a member of multiple hierarchies. This concept embraces not only the multiple representations of a single hierarchy as it develops over time (as shown in the drawings), but also that a single instance can be a member of multiple different hierarchies that are otherwise unrelated. For example, an employee in a company can be represented by an instance of a base. This employee can be part of a hierarchy that reflects the structure of the employees in the department. But the employee can also be part of a hierarchy that represents who is working on a particular project. Since the employee might be participating in multiple different projects, the employee could be in multiple different hierarchies at the same time. The traditional recursive approach to hierarchies cannot achieve this result, because the information stored in the database can assign a single row in the table to at most one hierarchy. Further, these different hierarchies can involve different groups of instances, and can have different roots (i.e., different instances can be considered to be at the top of each hierarchy), See Paragraph 66 and managing a hierarchy of base instances using hierarchical intersections in the system of FIG. 2, according to an embodiment of the invention. In FIG. 19, at block 1905, the system receives a hierarchy of instances. As discussed above, the instances can be of any archetype/type in the database, and are not limited to instances of bases. At block 1910, the hierarchy of instances can be represented using hierarchical intersections. At block 1915, the system can receive a change in the hierarchy of instances: for example, changing a revision status of one of the instances, changing an instance to have a different parent or child relationship, or deleting an instance, among other possibilities. At block 1920, the representation of the hierarchy using the hierarchical intersections is duplicated, and at block 1925 the duplicated hierarchical intersections are modified to reflect the change.  FIGS. 20A-20C show details of how a duplicated hierarchical intersection can be modified at block 1925 in the flowchart of FIG. 19, depending on the change made to the hierarchy of base instances. In FIG. 20A, at block 2005, a new hierarchical intersection can be added to the representation of the hierarchy of instances. Alternatively, at block 2010, a hierarchical intersection that refers to a particular instance as a child is identified, and at block 2015 the hierarchical intersection.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20130002676 is directed Methods and Systems for VISUALIZING ORGANIZATIONAL CONNECTIONS: [0040] database service provider may identify individuals to include in the organizational chart and retrieve relationship information identifying hierarchical relationships within the organization. Once the hierarchical relationships have been identified, in some implementations, the database service provider may generate a graphical representation of the organizational chart for the organization. In other implementations, the organizational chart data can be delivered over a network to a user system described below, and a web browser program or other application running on the user system can generate the graphical representation for display in a graphical user interface on a display device. Thus, a user viewing the display device may be presented with a rendering of several hierarchical relationships associated with the contact as well as various other structural information about the organization of which the contact is a member. In various implementations, structural information may refer to data identifying divisions and/or hierarchies in an organization, such as departments that exist within a company. Structural information may identify relationships between departments and divisions within the company. For example, the structural information may include data values stored in a record, such as a record used to store contact data. One data value may identify a department within an organization, such as a sales department. The second data value may identify a department that the sales department receives directions from, such as a marketing department. The marketing department maybe on the same level or on different level than the sales department in an organizational hierarchy, depending on the particular organization. Furthermore, the graphical representation may also present contact information associated with the individuals identified in the graphical representation of the organizational chart.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/SYED H HASAN/Primary Examiner, Art Unit 2154